DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/26/2020, 07/20/2020, 03/01/2021, and 12/10/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claim 8 is objected to because of the following informalities: The claim ends in a comma instead of a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okada et al. [US 2015/0331059].
With respect to claims 1 and 13, Okada discloses a chargeable battery temperature estimation apparatus estimating an internal temperature of a chargeable battery [Figs 1-2 and 4-6], the chargeable battery temperature estimation apparatus comprising: a processor and a memory storing instructions executable by the processor [240; note processors implicitly comprise memory for the executable instructions, but see also 250], wherein the processor performs the following when executing the instructions stored in the memory: acquiring a detected current value output from a current sensor configured to detect a current flowing in the chargeable battery [210/211]; calculating a heating value on the basis of the detected current value, the heating value estimating heat generated inside the chargeable battery [par. 0045-0047, see also equations 2 and 3 and generated heat Qc]; acquiring a detected external temperature value output from a temperature sensor configured to detect an external temperature of the chargeable battery [221; par. 0048]; estimating the internal temperature of the chargeable battery based on the calculated heating value and the detected temperature value [par. 0049-0056, equations 4-7, note the amount of accumulated heat Qacc used to estimate the temperature change and thereafter the internal temperature of the battery Tce]; and outputting the estimated internal temperature [par. 0040, 245 to 250 and 247].

With respect to claim 2, Okada further discloses wherein in calculating the heating value, the processor estimates a sum of heat amounts of Joule heat and chemical reaction heat generated inside the chargeable battery [equations 2 and 3].

With respect to claim 3, Okada further discloses wherein in estimating the internal temperature, the processor performs the following: calculating a difference value between the detected temperature value and a previously estimated value of the internal temperature that has been previously estimated, and performs a proportional operation on the difference value performing an integral operation on an added value of the heating value and the difference value, and adding together values obtained through the proportional operation and the integral operation [par. 0033-0055; the process involves taking the temperature change (difference value) at each second and summing the calculations together serially (integrating) to arrive at the current estimated internal temperature of the battery, see equations 6 and 7].

With respect to claim 4, Okada further discloses wherein the processor calculates the heating value by multiplying the detected current value by a coefficient a [see equations 2 and/or 3].

With respect to claim 11, Okada further discloses wherein the processor calculates the heating value only when an absolute value of the detected current value detected by the current sensor is greater than or equal to a predetermined threshold value [according to the equations the value is only calculated when it is greater than 0].

With respect to claim 12, Okada further discloses wherein the chargeable battery is configured to be mounted in a vehicle and the processor outputs the estimated internal temperature to the controller in the vehicle such that the controller in the vehicle changes an operation state of the vehicle based on the outputted estimated internal temperature [par. 0027, 0064, 0098, 0111, 0115; see also steps S320-S330 or S402-S405 or S412-S417].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okada et al. [US 2015/0331059] as applied above, and further in view of Toyota [JP 2001076769]*.
*Note a copy of this foreign document and its translation has already been submitted on record with the IDS filed on 06/26/2020 and therefore duplicate copies are not provided with this action.
With respect to claims 5 and 6, Okada fails to explicitly disclose wherein the coefficient a is a function of the detected current value, and a value of the coefficient a varies in accordance with the detected current value detected by the current sensor and wherein the coefficient a is a function of the detected current value, and a value of the coefficient a varies depending on whether the chargeable battery is being charged or being discharged. However, Toyota teaches the coefficient a is a function of the detected current value, and a value of the coefficient a varies in accordance with the detected current value detected by the current sensor and wherein the coefficient a is a function of the detected current value, and a value of the coefficient a varies depending on whether the chargeable battery is being charged or being discharged [par. 0018-0022;  when calculating the heat generated for internal battery  Q, the value is multiplied by coefficient R (R squared) by the current I, wherein R is determined by using inter-terminal voltage and charge/discharge currents of the battery and therefore the coefficient changes according to the current while charging and discharging].
Therefore, it would have been obvious to a person having ordinary skill in the art before the filing date of the instant invention to modify Okada to include the variable coefficient in the calculation of internal battery temperature as taught by Toyota for the benefit of using more precise variable relating to the heat generation and thereby providing a more accurate output of the internal temperature. 

With respect to claims 7 and 8, Okada fails to explicitly disclose wherein the processor acquires a detected voltage value output from a voltage sensor configured to detect a voltage of the chargeable battery, and said function for the coefficient o is also a function of the detected voltage value of the chargeable battery when the chargeable battery is being charged and wherein the processor acquires a detected voltage value output from a voltage sensor configured to detect a voltage of the chargeable battery, and said function for the coefficient o is also a function of the detected voltage value of the chargeable battery when the chargeable battery is being discharged. However, Toyota teaches wherein the processor acquires a detected voltage value output from a voltage sensor configured to detect a voltage of the chargeable battery, and said function for the coefficient o is also a function of the detected voltage value of the chargeable battery when the chargeable battery is being charged and wherein the processor acquires a detected voltage value output from a voltage sensor configured to detect a voltage of the chargeable battery, and said function for the coefficient o is also a function of the detected voltage value of the chargeable battery when the chargeable battery is being discharged [par. 0018-0022;  when calculating the heat generated for internal battery  Q, the value is multiplied by coefficient R (R squared) by the current I, wherein R is determined by using inter-terminal voltage and charge/discharge currents of the battery and therefore the coefficient changes according to the current while charging and discharging].
Therefore, it would have been obvious to a person having ordinary skill in the art before the filing date of the instant invention to modify Okada to include the variable coefficient in the calculation of internal battery temperature as taught by Toyota for the benefit of using more precise variable relating to the heat generation and thereby providing a more accurate output of the internal temperature. 

With respect to claim 9, Okada further discloses wherein the processor sets a value of the coefficient a according to a state of deterioration of the chargeable battery. However, Toyota teaches wherein the processor sets a value of the coefficient a according to a state of deterioration of the chargeable battery [par. 0018-0022;  when calculating the heat generated for internal battery  Q, the value is multiplied by coefficient R (R squared) by the current I, wherein R is determined by using inter-terminal voltage and charge/discharge currents of the battery and therefore the coefficient changes according to the current while charging and discharging; furthermore the internal resistance of the battery equates to a state of deterioration of the battery as a definition of how degraded a battery is defined by how high the internal resistance is].
Therefore, it would have been obvious to a person having ordinary skill in the art before the filing date of the instant invention to modify Okada to include the variable coefficient in the calculation of internal battery temperature as taught by Toyota for the benefit of using more precise variable relating to the heat generation and thereby providing a more accurate output of the internal temperature. 

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if canceled and rewritten into independent claim 1 including all of the limitations of the base claim and any intervening claims.
With respect to claim 10,the prior art of record does not suggest or disclose the claimed combination of elements or steps as recited, most particularly the claimed, “ wherein in estimating the internal temperature, the processor calculates an estimated value of the internal temperature, based on expressions below:
Tb(n) = VT_prop(n) + VT_integ(n), 
VT_prop(n) = dT(n) x G_prop, and
 VT_integ(n) = dT(n) x G_integ + VT_integ(n - 1) + Im) x a,
where Tb(n) represents the estimated value of the internal temperature of the chargeable battery, dT(n) represents the difference value between the detected temperature value detected by the temperature sensor and the estimated value of the internal temperature previously estimated, G_prop represents a proportional gain of the proportional operation, G_integ represents an integral gain of the integral operation, I(n) represents the detected current value detected by the current sensor, and a represents a coefficient used for calculating the heating value.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL R PELTON whose telephone number is (571)270-1761. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL R PELTON/Primary Examiner, Art Unit 2859